Title: To Benjamin Franklin from the Abbesse de Maucler, 2 May 1778: résumé
From: Maucler, ——, abbesse de
To: Franklin, Benjamin


<La Fère in Picardy, May 2, 1778, in French: Rumor in these parts has it that you are coming to see the royal artillery school here. If so I beg you to stay with me. I should be flattered to receive one who honors a name that belongs to me through my maternal grandmother, a Franklin from Ireland. Whether this is your family I do not know, but do know that I should get infinite pleasure from seeing you.>
